[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This petition for a writ of habeas corpus came to this court for trial on December 18, 1990. The petitioner was present when his habeas counsel withdrew the "First", "Third" and "Fourth" counts of the "Third Amended petition dated February 28, 1990. This Court accepted the withdrawal and dismissed those counts with prejudice."
The petitioner through counsel then proceeded on the "Second" count of the Third Amended Petition labeled CT Page 19 "Violation of Right to Conflict Free Counsel." This was limited to the sentencing hearing only. The plea was not challenged in this hearing and is deemed abandoned. It to is dismissed with prejudice.
The sole claim presented in this hearing is that trial counsel had a conflict in handling the sentencing. During the sentencing hearing but after trial counsel had completed his plea for a reduced sentence a letter was disclosed by the trial judge that she had received from the petitioner.
That letter dealt with the petitioner's desire to withdraw his plea because he felt trial counsel had misled or misrepresented the sentence to him. Trial counsel simply stated it was petitioner's decision to plead but he nevertheless made a motion to allow the plea to be withdrawn. There was nothing said by trial counsel that even remotely would effect the sentence.
In reading the transcript Exhibit "B" the trial judge had pretried this case and she left the impression that there was no way the sentence would be reduced.
To return this case to the trial court for resentencing would be an exercise in futility. The trial counsel had no conflict and therefore this petition is denied and the petitioner is not entitled to relief of any kind.
DUNN, J.